Title: To Benjamin Franklin from Jonathan Williams, Jr., 7 June 1775
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
London June 7. 1775
Agreeable to a Message from Lord Shelburn, I waited on the Prince de Masserano spanish ambassador, for a Book which his Lordship informed me was for You. After my Name was sent up, his Secretary came and asked if I spoke French, and answering in the affirmative I was immediately admitted into the Princes Chamber, where he was dressing. He then told me that the Infanta of Spain, desires his best regards to you, and requests you will accept a Volume of his Works, as a token of his affectionate Esteem. The Prince at the same Time expressed his concern at not having the honor of presenting it to you in Person, and likewise desires his Compliments. I am Your dutifull and affectionate Kinsman
Jona Williams Junr

I should have mentioned, that His Royal Highness has got the Armonica in thorough Repair, and is exceedingly pleased with it. I send the Book and some Newspapers by Capt. Miller.
Doctor Franklin

